Order entered September 8, 2021




                                      In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-20-00379-CV

     NEWSOM, TERRY & NEWSOM, LLP AND STEVEN K. TERRY,
                        Appellants

                                        V.

         HENRY S. MILLER COMMERCIAL COMPANY, Appellee

                  On Appeal from the 134th Judicial District Court
                               Dallas County, Texas
                      Trial Court Cause No. DC-09-01306-G

                                     ORDER

      Before the Court is Ben Taylor and Ted B. Lyon & Associates, P.C.’s

September 7, 2021 notice of withdrawal as counsel for appellants. We construe the

notice as a motion, GRANT the motion, and DIRECT the Clerk of the Court to

remove Mr. Taylor and Ted B. Lyon & Associates, P.C. as appellants’ counsel.

Gino Rossini and Thompson, Coe, Cousins & Irons, L.L.P. remain as lead counsel

for appellants.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE